Citation Nr: 0105112	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-25 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran subsequently 
perfected a timely appeal regarding that decision.

The record reflects that in June 1998, the Committee on 
Waivers and Compromises of the RO in Houston denied a claim 
of entitlement to a waiver of recovery of an overpayment of 
VA pension benefits.  The veteran subsequently submitted a 
Notice of Disagreement with this decision, and, in August 
1998, the RO responded by issuing a Statement of the Case.  
However, to the Board's knowledge, the veteran did not submit 
a timely (VA Form 9) Substantive Appeal with respect to this 
issue.  Thus, the issue of entitlement to a waiver of 
recovery of an overpayment of VA pension benefits is not 
presently before the Board on appeal.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2000).


FINDINGS OF FACT

1.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat.

2.  The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will review the 
law, VA regulations and other authority which may be relevant 
to this case; describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d); see Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. 
App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993). 

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Zarycki, supra, it was held that under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. 
§ 3.304(d) and (f), the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of service connection for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  It has 
also been observed that the determination as to whether the 
veteran "engaged in combat with the enemy" is made by 
considering military citations that expressly denote as much 
and/or other service department or lay evidence that is 
credible.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non- 
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."   See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  Conversely, a combat veteran's 
claim cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element. By "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy."  See Vanerson v. West, 12 Vet. App. 
254 (1999).

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in- 
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A)

Factual Background

The veteran's service records show that he served in Vietnam 
as a general vehicle repairman with the HHB (headquarters and 
headquarters battery), 3rd Battalion, 13th Artillery and with 
Battery A, 3rd Battalion, 13th Artillery while in Vietnam.  
His service medical records are negative for any complaints 
or treatment for a psychiatric disorder or shrapnel wound 
during this period.  In a report of medical examination 
completed for separation in November 1967, an examiner noted 
"normal" for the veteran's psychiatric condition.  In a 
report of medical history also dated in November 1967, the 
veteran indicated that he had no history of depression or 
excessive worry, and no history of any nervous trouble of any 
sort.

There is no pertinent medical evidence of record for 
approximately the next 28 years.  

The veteran's VA treatment records have been obtained and 
associated with his VA claims folder.  Among these records is 
a February 1996 VA Hospital Discharge Summary, which shows 
that the veteran was hospitalized for one month for treatment 
of depressive symptoms.  This report is negative for any 
discussion regarding the veteran's military service.  
Subsequent treatment records show that the veteran continued 
to receive treatment for depressive symptoms over the 
following months.  In one April 1996 progress note, it was 
indicated that the veteran had expressed a desire to file a 
claim for service connection for PTSD.  

In May 1996, the veteran was referred for a psychological 
evaluation to  "rule-out PTSD".  In May 1996 progress notes 
pertaining to this evaluation, it was indicated that the 
veteran had served as a mechanic in Vietnam, and that his 
duties included being in a minesweeper and pulling perimeter 
guard.  It was further indicated that the veteran had 
reported that he was not wounded in Vietnam, that he did not 
kill any enemy soldiers while stationed there, and that he 
did not see any of his company get killed or wounded.  The VA 
examiner noted that although the veteran displayed some 
symptoms of PTSD, a diagnosis of PTSD was not fully revealed 
or supported.

Subsequent VA treatment records show that the veteran 
continued to receive treatment for depressive symptoms 
throughout 1996.  In a June 1996 progress note, a VA examiner 
noted a diagnosis of depressive disorder with PTSD symptoms.  
An August 1996 psychiatry note reveals that the veteran was 
referred for evaluation of his PTSD.  A September 1996 
medical certificate indicates that the veteran had a history 
of PTSD, and by December 1996, progress notes indicate that 
the veteran was being given diagnoses of severe PTSD.  A 
progress note dated December 24, 1996 shows the veteran had 
recalled the times he had gone into the field in Vietnam with 
his artillery unit.  He reported that he had operated a 
machine gun on a tank, and that he drank heavily while in 
Vietnam.   In a March 1997 progress note, it was noted that 
the veteran had reported an incident in Vietnam in which he 
witnessed a soldier being hit by a mortar, and another 
incident in which he accidentally shot a young boy.  A 
diagnosis of moderate to severe PTSD was noted.

In an April 1997 progress note, it was indicated that the 
veteran was experienced nightmares and intrusive thoughts of 
Vietnam, and that he had reported feeling guilt regarding an 
incident in which he accidentally shot a fellow soldier and 
received an Article 15. 

Of record is a VA Hospital Discharge Summary which shows that 
the veteran had been hospitalized from July 1997 to September 
1997 for treatment of PTSD.  The summary reflects that the 
veteran had reported serving as a diesel mechanic in Vietnam 
from 1966 to 1969, and that he had "often" been in combat.  
It was noted that the veteran had witnessed a friend being 
killed and had seen many wounded.  It was further noted that 
since his return from Vietnam, he had suffered from chronic 
depression, anxiety, suicidal ideation, and anger outbursts.  
The VA physician noted that the veteran experienced 
flashbacks and daily intrusive memories of Vietnam, and that 
he had a tendency to isolate himself and to avoid anything 
that reminded him of the war.  The physician noted an Axis I 
diagnosis of PTSD.

In November 1997, the veteran's accredited representative, 
acting on his behalf, filed a claim of entitlement to service 
connection for PTSD.  

In March 1998, the RO issued a letter to the veteran 
requesting that he provide a description of the traumatic 
events he experienced in Vietnam and of the subsequent 
changes in his behavior.  He was asked to provide the dates, 
names, and places of the events, and to identify the persons 
involved.  He was also asked to provide the dates of any 
treatment for emotional or psychiatric care received prior to 
and after his active duty service.  He was provided with the 
appropriate release forms so he could authorize VA to obtain 
the records of this treatment.

In a response letter received later that month, the veteran 
set forth various alleged in-service stressors.  These 
stressors included witnessing a captain get wounded during a 
rocket and mortar attack in May 1966; witnessing an artillery 
gun malfunction in August 1966, which resulted in three 
soldiers being wounded and one being killed; being stuck in 
the woods overnight in a disabled vehicle; witnessing an 
armored personnel carrier hit a land mine, which resulted in 
two soldiers being killed; and witnessing a tank also hit a 
land mine, which resulted in one soldier being killed.  In 
addition, the veteran also reported an incident in June or 
July 1966 in which he accidentally shot and wounded another 
soldier because they "were being ambushed".  The veteran 
indicated that he had only served as a mechanic about one-
fifth of the time he served in Vietnam, and that he spent 
most of his time in the field pulling perimeter guard duty or 
in a take.  He reported that he had served as a 50-caliber 
machine gun operator.  He reported that he sustained an 
injury when small particles of entered his left eye after 
hitting a landmine, and that the injury was taken care of at 
an aid station.  

The RO subsequently forwarded the veteran's statement to the 
United States Armed Services Center for Research of Unit 
Records (USACRUR).  The RO advised the USACRUR that it had 
been unable to locate the existence of decorations in the 
record indicating that the veteran had been exposed to life-
threatening stressors.  The RO requested that the USACRUR 
conduct a search to locate and forward any combat action 
reports or other pertinent data to support the veteran's 
claim to compensation for PTSD.  

In March 1999, the USACRUR submitted copies of the 1966/67-
unit history that were submitted by the 25th Infantry 
Division Artillery, the higher headquarters of the 3rd 
Battalion, 13th Artillery.  The histories documented combat 
operations and enemy activities during the reported period.  
The USACRUR also submitted extracts of Operational Reports - 
Lessons Learned that were submitted by the 25th Infantry 
Division for the period from January 1966 to July 1966.  
These reports documented combat operations, casualties and 
enemy activity, to include mortar attacks against Cu Chi, the 
documented base camp area location of the 3rd Battalion, 13th 
Artillery during the reported period.  In accompanying 
letter, the USACRUR advised the RO that a search was 
conducted on the morning reports that were submitted by the 
Headquarters Battery, 3rd Battalion, 13th Artillery, for the 
period from May 1966 to August 1966.  The USACRUR was 
reportedly unable to document the wounding of a captain in 
May 1966 or the existence of casualties in August 1966.  The 
USACRUR was also unable to document that the veteran served 
as a perimeter guard, performed escort guard for convoys, or 
operated a 50-caliber machine gun.  The USACRUR was only able 
to verify that the veteran's military occupational specialty 
(MOS) was general mechanic repairman.

In the March 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  In reaching this conclusion, the RO noted that service 
connection for PTSD requires the presence of a current 
medical diagnosis of PTSD; credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
After reviewing the record, the RO concluded that the record 
did not contain credible support evidence that the veteran's 
claimed in-service stressors actually occurred.  For this 
reason, the RO denied the veteran's claim of entitlement to 
service connection for PTSD.  

The veteran subsequently perfected a timely appeal regarding 
the March 1999 rating decision.  In a Substantive Appeal (VA 
Form 9), the veteran indicated that his PTSD is a result of 
stressors experienced while serving with the 3rd Battalion, 
13th Artillery in 1966 and 1967.  With this statement, the 
veteran submitted a Record of Proceedings under Article 15, 
which shows that the veteran received an Article 15 while in 
Vietnam.  The records shows that the veteran was found, 
through carelessness, to have discharged a .45 caliber pistol 
in July 1966, thereby wounding C.M., a member of the 
Headquarters and Service Battery, 1st Battalion, 8th 
Artillery.  In his VA Form 9, the veteran contended that this 
incident had occurred while he was on a supply mission to get 
ice.  He asserted that someone had yelled "V.C. ambush", 
and he carelessly discharged his weapon in response.

Thereafter, the RO associated with the claims folder a Report 
of Accidental Injury completed by C.M., the soldier who was 
reportedly shot by the veteran.  In the report, C.M. 
indicated that he was with a friend (presumably, the veteran, 
although the name of the friend is not stated in the report) 
walking around the perimeter, when they stopped for a few 
minutes and his friend checked his .45 caliber pistol.  The 
friend reportedly did not know that there was a round in the 
chamber and pulled the trigger.  C.M. indicated that the 
resulting wound caused permanent damage to the blood vessel 
above his right knee.

In a Supplemental Statement of the Case issued in March 2000, 
the RO continued to deny the veteran's claim.  The RO again 
advised the veteran that in order to obtain service 
connection for PTSD, the governing regulation requires the 
presence of a current medical diagnosis of PTSD; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  The RO also advised the veteran that it 
had obtained a report of injury provided by C.M., which 
showed the accidental shooting had occurred under different 
circumstances than those reported by the veteran.  The RO 
noted that the veteran had not provided any additional 
evidence since the last decision supporting the occurrence of 
his alleged in-service stressors.  For these reasons, the RO 
continued to deny the veteran's claim.

In May 2000, the RO issued a letter to the veteran advising 
him that his claim was being forwarded to the Board.  The RO 
informed the veteran that if he wished to request a hearing 
or submit any additional evidence, he should do so within 90 
days of the date of this letter or prior to the Board's 
decision, whichever comes first. 

There is no indication in the record that the veteran 
submitted any additional evidence following the RO's May 2000 
letter.  In an October 2000 Appellant's Brief, the veteran's 
accredited representative asserted that one of the veteran's 
claimed stressors had been verified by the record, and that 
he had a diagnosis of PTSD specifically linked to this 
stressor.

Analysis

Preliminary matters - duty to notify; duty to assist; 
standard of review

As discussed above, VA has a duty to notify a claimant of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) [to be codified as 
amended at 38 U.S.C. § 5103].  The factual background section 
above makes it clear that the veteran has been advised on 
numerous occasions of the type of evidence that would best 
serve to support his claim for benefits, including in the 
RO's March 1998 letter and in the March 2000 Supplemental 
Statement of the Case.  Thus, the Board finds that VA has 
satisfied its duty to advise the veteran of the type of 
information and evidence needed to substantiate his claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  The record 
reflects that the there is now ample medical and other 
evidence of record, and that the veteran and his 
representative have been accorded a full opportunity to 
provide evidence and argument in support of her claim.  The 
veteran and his representative have not pointed to any 
additional evidence which is available, which has not been 
obtained and which would be pertinent to the issue on appeal.  

The Board has considered whether a remand for a VA 
psychiatric examination is warranted in order to obtain an 
opinion as to whether the veteran has PTSD as a result of 
service.  However, as will be explained in detail below, the 
Board has determined that a denial is warranted because there 
is no evidence of combat status and no credible supporting 
evidence that any in-service stressor actually occurred.  
Therefore, his claim fails to satisfy one of the essential 
elements in establishing service connection for PTSD, 
credible evidence of an in-service stressor.  Without 
credible supporting evidence of an in-service stressor, any 
diagnosis of PTSD based upon such a stressor would be of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [holding that a diagnosis "can be no better than the 
facts alleged by the appellant"].  Thus, even the veteran 
was provided with a psychiatric examination in order to 
determine whether he has PTSD as a result of his alleged in-
service stressors, there would remain no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  For this reason, the Board finds that a remand in 
order to obtain a VA psychiatric examination is not 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

In short, the Board finds that all relevant evidence which is 
available has been obtained by the RO to the extent possible; 
consequently, there is no further duty to assist the veteran.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be codified 
at 38 U.S.C. § 5103A].

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

There are several diagnoses of PTSD of record.  The primary 
question which must be resolved in this decision, therefore, 
is whether the appellant sustained a qualifying stressor 
within the requirements of 38 C.F.R. § 3.304(f), which has 
been discussed above.  Without such corroboration of a 
qualifying stressor, the question of the validity of a 
diagnosis of PTSD, and therefore whether further medical 
inquiry should be conducted under the Veterans Claims 
Assistance Act, is irrelevant.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described].  

(i.)  Combat status

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  Although the veteran 
served in Vietnam, his military personnel and medical records 
do not indicate that he participated in combat.  The veteran 
is not in receipt of decorations or awards suggestive of 
combat status.  Although he was awarded the National Defense 
Service Medal, such was awarded to all personnel for 
honorable active service for any period between June 27, 1950 
and July 27, 1954, or between January 1, 1961 and August 14, 
1974.  See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  The 
Vietnam Service Medal awarded to the appellant was also 
awarded to all members of the Armed Forces of the United 
States serving at any time between July 4, 1965 and March 28, 
1973 in Thailand, Laos, or Cambodia or the airspace thereover 
in direct support of operations in Vietnam.  Id. at 6-1.  
Similarly, a Republic of Vietnam Campaign Medal was awarded 
to all service personnel within the cited theater, and it is 
not determinative of combat participation.  See Army 
Regulation 672-5-1, 28.  

The veteran's service personnel records indicate that he did 
not have a combat-related military occupational specialty, 
and did not serve in a position while in Vietnam where he 
would have expected to have been exposed to combat.  The 
veteran was trained as a wheel and tracked vehicle mechanic.  
Although the veteran has related that he served as a 
perimeter guard and escorted convoys, there is no evidence to 
support any finding that the veteran was ever exposed to 
combat as a result of his duties.  

Most significantly, the Board notes that the USACRUR 
specifically noted that it was unable to confirm that the 
veteran had served as a perimeter guard, performed escort 
guard for convoys, or operated a 50-caliber machine gun.  The 
USACRUR was only able to verify that the veteran had served 
as a general vehicle repairman.  In addition, the Board notes 
that although the veteran reported at one time that he was 
injured in his left eye by small pieces of shrapnel, the 
record is wholly devoid of any mention of this alleged 
injury.  In fact, his service medical records show that he 
underwent an eye examination at the optometry clinic at Fort 
Hood in November 1967, following his return from Vietnam, and 
the clinical notes pertaining to this examination are 
negative for any complaints or findings pertaining to a 
previous shrapnel wound injury of the left eye.

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 
380 (2000); Malincon v. West, 12 Vet. App. 238 (1999); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994) [all for the general 
proposition that service department findings relative to an 
individual's service are "binding on the VA for the purposes 
of establishing service in the U.S. Armed Forces"].  In this 
matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmiento v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records  indicate 
that the appellant served as a general vehicle repairmen in 
Vietnam, and that contrary to his account of being a target 
of enemy forces, he did not participate in or was exposed to 
any combat related activity.  

The Board has given careful consideration to the veteran's 
assertion in his March 1998 statement that he had once 
accidentally shot another soldier during an ambush.  However, 
although the records reflects that the veteran accidentally 
shot another soldier while in Vietnam, the preponderance of 
the evidence suggests that this incident occurred under 
circumstances quite different than those report by the 
veteran.  In particular, the Board notes the Report of 
Accidental Injury completed by C.M., the soldier who was 
reportedly shot by the veteran.  In the report, C.M. 
indicated that he was walking with the veteran, when they 
stopped for a few minutes and the veteran checked his .45 
caliber pistol.  According to C.M., the veteran was unaware 
that there was a round in the chamber and pulled the trigger, 
accidentally wounding C.M.  The Board finds C.M.'s 
description of this incident to be much more consistent with 
the Record of Proceedings under Article 15, which shows the 
veteran was found, through carelessness, to have discharged a 
.45 caliber pistol in July 1966.  The Board believes it to be 
extraordinarily unlikely that the veteran would have received 
an Article 15 and been found to have carelessly discharged 
his weapon if the accidental shooting of C.M. had occurred 
within the context of a real ambush by enemy forces, as the 
veteran asserted in his March 1998 statement.

Furthermore, the veteran's credibility, particularly in 
regard to his description of this incident, appears to be 
further strained by his own inconsistent descriptions of the 
circumstances surrounding the shooting.  See Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997) [holding that it is the 
Board's duty to assess the credibility and weight to be given 
to the evidence].  As noted above, the veteran contended in 
his VA Form 9 that this incident had actually occurred when 
someone had merely yelled that there was an ambush, which led 
to him carelessly discharge his weapon in response.  This 
description of events is clearly contrary to the veteran's 
March 1998 statement, in which he indicated that the shooting 
occurred because they "were being ambushed".  This 
description is also contrary to C.M.'s statement noted above, 
which the Board finds to be much more credible, and more 
consistent with the veteran's having received an Article 15 
as a result.

In short, the Board finds that the accidental shooting did 
not occur in the context of a real ambush by enemy forces, as 
the veteran asserted in his March 1998 statement or an 
imaginary one, as he claimed in his November 1999 VA Form 9.  
Rather, the Board finds that the preponderance of the 
evidence supports the conclusion that the shooting occurred 
outside of any combat situation, and was merely the result of 
the veteran carelessly discharging his weapon while on a walk 
with a friend because he was unaware that there was a round 
in the chamber.  This conclusion is based on C.M.'s statement 
and the official the Report of Proceedings under Article 15.  
The veteran's self-serving and inconsistent descriptions of 
this event are given no weight by the Board.

In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat in Vietnam.  See VAOPGCPREC 12-99, (October 18, 
1999) [holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis].

(ii.)  Stressors

As is alluded to above, if the claimed stressor is not 
combat-related, "the veteran's lay testimony regarding in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence'," Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see also Kessel, supra.


There has been obtained no credible evidence to substantiate 
the veteran's claimed stressors.  There is no corroboration 
of the veteran's witnessing a captain get wounded during a 
rocket and mortar attack in May 1966; witnessing an artillery 
gun malfunction in August 1966, which resulted in three 
soldiers being wounded and one being killed; being stuck in 
the woods overnight in a disabled vehicle; witnessing an 
armored personnel carrier hit a land mine, which resulted in 
two soldiers being killed; and witnessing a tank also hit a 
land mine, which resulted in one soldier being killed.  There 
is also no corroboration of an incident described by the 
veteran during the course of receiving psychiatric treatment 
to the effect that he had accidentally shot a young boy while 
in Vietnam.

As noted above, the USACRUR was unable to verify that the 
veteran had ever performed as escort guard for convoys or 
that he had ever operated a 50-caliber machine gun while in 
Vietnam.  The USACRUR indicated that it was unable to verify 
that the veteran had served in any capacity outside of 
general mechanic repairman while service in Vietnam.  In 
addition, the USACRUR specifically indicated that it was also 
unable to verify the wounding of a captain,  or in fact of 
any casualties, during the period from May 1966 to August 
1966.  With regard to the appellant's account of having 
observed several service members being wounded or killed, he 
has not provided any substantiating information as to the 
names and other identifying information of those individuals, 
despite having been advised to do so by both the USACRUR and 
the RO.

In regard to his reported stressors, the Board notes in 
passing that it finds interesting and instructive the ongoing 
evolution of the veteran's contentions with respect to his 
alleged exposure to stressful events in Vietnam, starting 
decades after his service there.  The record reflects that 
when the veteran first received psychiatric treatment from VA 
in February 1996, there was no discussion whatsoever 
regarding his military service and no suggestion of stressors 
relating thereto.  When the veteran received his first 
extensive psychological evaluation for PTSD in May 1996, he 
reported that he had not been wounded in Vietnam, that he did 
not kill any enemy soldiers while there, and that he did not 
see any of his company had been killed or wounded.  Although 
he reported having served as a minesweeper and having pulled 
perimeter guard, he failed to report any of the numerous 
combat-related stressors, which he later described only after 
having filed his claim for monetary compensation.  As 
indicated above, he has later added statements to the record 
in which he claimed to have witnessed deaths and injuries, of 
being injured by shrapnel himself, and of accidentally 
shooting a young boy.  

As discussed above, the veteran has been shown to have 
presented a false account of at least one reported in-service 
stressor.  Specifically, the Board again notes the veteran's 
assertion in his March 1998 statement that he accidentally 
shot another soldier while being ambushed by enemy forces.  
Contrary to this statement, the Board has determined that the 
preponderance of the evidence supports the conclusion that 
the shooting occurred outside of any combat situation, and 
merely as a result of the veteran checking his weapon while 
on a walk with a friend, and being unaware that there was a 
round in the chamber.  This determination was based on C.M.'s 
statement, the Report of Proceedings under Article 15, and 
consideration of the veteran's own inconsistent descriptions 
of this event. 

The Board further notes that in a March 12, 1997 progress 
note, the veteran claimed that he "accidentally shot a young 
boy".  It is unclear whether this incident was purported to 
be in addition to the accidental shooting of C.M. described 
in the official records or is merely a garbled account of 
that incident.  In any event, the appellant's brief account, 
evidently not repeated before or since, is further indication 
of the ephemeral nature of his  stressor stories. 

The Board believes that there is a disturbing pattern of 
contradictions in the veteran's other statements regarding 
his in-service stressors.  As noted above, the veteran 
reported to the May 1996 VA psychologist that he was not 
wounded in Vietnam.  However, he later reported to the RO 
that he was treated in an aid station after being struck by 
small pieces of shrapnel in his left eye.  As noted above, 
there is absolutely no objective evidence that this happened.  
Further, as discussed above,  the veteran at one point 
reported to one VA examiner that he accidentally shot a young 
boy while in Vietnam.  Although it is unclear whether the 
veteran was presenting yet another account of the incident in 
which he shot C.M., or whether he was describing an entirely 
separate event, either possibility would serve only to 
further strain the veteran's credibility.  If it is presumed 
that this represents a separate incident, it seems extremely 
unlikely that the veteran would report such a horrific 
experience during psychiatric treatment but fail to note it 
during any of the numerous statements he submitted to VA 
regarding stressful experiences.  If, on the other hand, he 
was referring to the incident involving C.M., this statement 
would only serve to provide another contradictory description 
of this particular event.  In any event, in light of the 
contradictions between the veteran's various accounts 
regarding his experiences in Vietnam, the Board finds that 
his statements have been shown to be essentially without 
credibility.  See Madden, 125 F. 3d at 1481.

The Board is of course cognizant that the veteran was 
certainly involved in an accidental shooting during service, 
notwithstanding his various contradictory descriptions of the 
event.  However, it does not appear from the record that any 
competent medical examiner has ever diagnosed the veteran as 
having PTSD based upon this event.  The only occasion in 
which the veteran appears to have provided an accurate 
description of this event to an examiner was during an April 
1997 psychological assessment.  In the progress note 
pertaining to this examination, it was noted that the veteran 
was feeling guilt over having accidentally shot another 
soldier and receiving an Article 15.  However, the VA 
examiner only noted an assessment of PTSD, per history.  
Thus, it appears that the VA examiner noted an assessment of 
PTSD based only upon the veteran's prior history of having 
received treatment for PTSD, rather than upon the results of 
that evaluation.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, credible evidence of an in-service stressor.  38 C.F.R. 
3.304(f).  Furthermore, the Board notes that all of the 
veteran's post-service medical examiners appear to have 
rendered diagnoses of PTSD based upon the veteran's 
unsubstantiated and uncorroborated accounts.  Accordingly, 
the Board finds that such diagnoses are not probative.  See 
Swann, 5 Vet. App. at 233.  Therefore, because there is no 
credible supporting evidence of an in-stressor, and because 
the diagnoses of PTSD of record are of no probative value, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

